Citation Nr: 0210741	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  97-32 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for chronic obstructive 
pulmonary disease with bronchial asthma, currently rated as 
60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefit sought on 
appeal. 


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.

2.  The veteran's chronic obstructive pulmonary disease with 
bronchial asthma is currently productive of FEV-1 of 43 
percent of predicted value, and FEV-1/FVC is 68; there is no 
evidence of daily use of systemic high dose corticosteroids 
or immuno-suppressive medications, and no evidence of very 
frequent asthmatic attacks with severe dyspnea on slight 
exertion and marked weight loss.  


CONCLUSION OF LAW

The criteria for an increased rating for chronic obstructive 
pulmonary disease with bronchial asthma, currently rated as 
60 percent disabling, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including § 
4.97, Diagnostic Code 6602 (1996 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
chronic obstructive pulmonary disease (COPD) with bronchial 
asthma has worsened and that he should be granted a 100 
percent rating.

This matter was previously before the Board and remanded in 
September 1999 for additional development, including 
obtaining the veteran's medical records from the Social 
Security Administration (SSA) and affording the veteran a VA 
examination that included pulmonary function testing.  The 
Board has reviewed the file and is satisfied that the 
requested development was completed.  See Stegall v. West, 11 
Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders).

As another preliminary matter, the Board notes that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the 
VCAA statutes and the implementing regulations will be 
collectively referred to as "the VCAA." 

The Board finds that while the VCAA was not applied by the 
RO, there is no prejudice to the veteran in proceeding with 
this appeal, because the requirements under the VCAA have 
been met, as explained below.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is not 
prejudice to the appellant).  

The VCAA requires that VA notify claimants of the information 
and evidence needed to substantiate their claim.  38 U.S.C.A. 
§ 5103.  In the present case, by letter dated in October 
1999, the RO specifically informed the veteran of information 
he should submit so that further action could be taken on his 
claim.  The RO requested that the veteran fill out 
authorizations to release information from any non-VA health 
care provider who may have treated the veteran for the 
claimed disability.  The RO also requested that the veteran 
notify them of any additional VA treatment he may have had 
since January 1998.  The RO asked the veteran whether he had 
filed a claim for Social Security disability benefits, and 
informed him that if he had applied for such benefits, that 
they would obtain the associated records.  Finally, the RO 
notified the veteran that he would be scheduled for another 
VA examination in the near future.  He was advised of the 
consequences if he did not appear for that examination.  

In addition to the foregoing, the Board has reviewed the 
rating decisions, statement of the case (SOC), and 
supplemental statements of the case (SSOC) of record.  The 
Board finds that those decisions contain adequate 
explanations as to why the RO denied granting the veteran a 
rating in excess of 60 percent for his COPD with bronchial 
asthma.  In the October 1997 SOC, the RO acknowledged that 
the rating criteria for respiratory disorders had been 
amended, and the RO properly provided the veteran with a copy 
of both the old and new rating criteria, and analyzed the 
facts of his case using both versions of the rating criteria.  
In the September 1999 Board remand, the Board notified the 
veteran that the new version of the rating criteria require 
application of pulmonary function test (PFT) results.  As 
there were no recent PFTs in the record, the veteran was 
notified that another VA examination would be helpful to his 
claim.  Following that remand, a VA examination was conducted 
in March 2000.  In short, for the reasons discussed above, 
the Board is satisfied that the notification requirement 
under the VCAA was met.  See 38 U.S.C.A. § 5103.

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim.  38 U.S.C.A. § 5103A.  In 
the present case, the record reflects that the RO 
consistently requested the veteran's VA treatment records and 
associated such records with the claims file.  As noted 
earlier, pursuant to a September 1999 Board remand, the RO 
requested and obtained the veteran's SSA records.  The Board 
is unaware of any other relevant treatment records (both VA 
and non-VA) that should be obtained prior to proceeding with 
this appeal.  The veteran was afforded an opportunity to 
present testimony at a hearing in support of his appeal, but 
on his substantive appeal he indicated that he did not wish 
to appear at a hearing.  The record contains statements from 
the veteran and his representative, which the Board has 
carefully reviewed.  The Board finds no basis for further 
development in this appeal, and finds that the case is ready 
for appellate review.  See 38 U.S.C.A. § 5103A.

A brief review of the history of this appeal reveals that in 
a March 1971 rating decision, the veteran was awarded service 
connection for bronchial asthma, and a 10 percent rating was 
assigned from February 1971.  In a March 1994 rating 
decision, the RO awarded a 60 percent rating for the 
veteran's disability, which was recharacterized as chronic 
obstructive pulmonary disease with bronchial asthma.  The 60 
percent rating has remained in effect.  In February 1996, the 
veteran initiated a claim for an increased rating.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

The Board notes that during the pendency of this appeal the 
regulations pertaining to evaluation of respiratory disorders 
were amended, effective October 7, 1996.  See 61 Fed. Reg. 
46,727- 46,731 (1996) (currently codified at 38 C.F.R. 
§§ 4.96 - 4.97).  The United States Court of Appeals for 
Veterans Claims (knows as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that "where the law or regulation changes after a 
claim has been filed or reopened but before the ... judicial 
appeal process has been concluded, the version most favorable 
to appellant should and ... will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991); 
but see 38 U.S.C.A. § 5110(g) (where an increase is awarded 
pursuant to a change in the law, the effective date shall not 
be earlier than the effective date of the new law).  As such, 
the Board will consider both the former and current versions 
of the rating criteria for evaluating respiratory disorders 
in this case.  The Board notes that the RO properly 
considered both versions of the rating criteria in the 
October 1997 SOC.

The veteran's COPD with bronchial asthma is presently rated 
as 60 percent disabling, pursuant to Diagnostic Code 6602.  
According to the provisions of 38 C.F.R. § 4.97, Diagnostic 
Code 6602, in effect prior to October 7, 1996, bronchial 
asthma is rated as 60 percent disabling for severe symptoms; 
frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  A 100 percent rating requires evidence of 
pronounced symptoms; asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.  

Under the current rating criteria for asthma, a 60 percent 
rating is assigned for FEV-1 (Forced Expiratory Volume in one 
second) of 40- to 55- percent predicted, or; FEV-1/FVC (the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity) of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three times per year) courses of 
systemic (oral or parenteral) corticosteroids.  A 100 percent 
rating requires FEV-1 less than 40-percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  
 
The Board has carefully reviewed all the evidence of record 
in this case, but finds that the currently assigned 60 
percent rating is appropriate, and the preponderance of the 
evidence is against assigning a rating in excess of 60 
percent at this time.  As described above, one of the primary 
factors for consideration under the current version of 
Diagnostic Code 6602 is the results of PFTs.  Applying the 
results of the veteran's PFTs to the current version of 
Diagnostic Code 6602 results in no more than a 60 percent 
rating.  In March 2000, the veteran's PFTs revealed FEV-1 to 
43 percent of predicted value, and FEV-1/FVC was 68 for a 
predicted of 81.  These findings are consistent with a 60 
percent rating under the current version of Diagnostic Code 
6602.  The evidence of record prior to March 2000 does not 
reflect PFT results that are sufficient for rating purposes.  
March 1996 PFTs indicate that the veteran had mildly reduced 
forced vital capacity (FVC) and that the FEV-1 was mild to 
moderately reduced.  However, the numerical test results were 
not provided.  Moreover, the examiner stated that the results 
were affected by "poor effort."

Another significant factor for consideration under the 
current version of Diagnostic Code 6602 is the level of use 
of systemic corticosteroids or other medications.  
Specifically, a 100 percent rating requires evidence of daily 
use of systemic high dose corticosteroids or immuno-
suppressive medications.  In the present case, the evidence 
does not reflect that the veteran is using corticosteroids or 
immuno-suppressive medications on a daily basis.  A March 
2000 VA examination report indicates that the veteran had no 
change in his weight.  In a January 2001 VA record, the 
examiner indicated that he was reluctant to start the veteran 
on oral steroids on a chronic basis.  An August 2001 VA 
record indicates that the veteran had taken himself off 
prednisone.  In short, while the veteran may seek physician 
care for exacerbations, and may have had some corticosteroids 
treatment, the evidence does not reflect current daily use of 
high dose corticosteroids or immuno-suppressive medications 
or more than one asthma attack per week with respiratory 
failure.  As such, the Board finds no basis for assigning a 
rating in excess of 60 percent for COPD with bronchial asthma 
under the current version of Diagnostic Code 6602.  

The Board will now evaluate the veteran's disability under 
the version of Diagnostic Code 6602 in effect prior to 
October 7, 1996.  In brief, a higher rating is warranted 
under the former version of Diagnostic Code 6602 if there is 
evidence of pronounced symptoms, frequent asthma attacks with 
severe dyspnea on slight exertion, and marked weight loss or 
other severe impairment.  The Board has reviewed the evidence 
of record, but finds that the current medical evidence does 
not reflect the foregoing symptomatology.  

A summary of the evidence in pertinent part reveals the 
following.  In a March 1996 VA examination, the veteran was 
described as having mild obstructive airway disease with mild 
restrictive ventilatory pattern, which may be compatible with 
poor inspiratory effort.  There was evidence of active 
smoking.  An April 1996 VA treatment record reflects that the 
veteran was an active smoker, and had complaints of shortness 
of breath and wheezing.  A February 1997 VA record reflects 
the veteran's complaints that it was "hard to breathe," and 
that he used a "breathing machine" three or four times a 
day.  In a June 1997 VA examination, the veteran complained 
of shortness of breath with pain in his lungs, especially on 
deep respiration.  He was using a nebulizer, breathing pills, 
and inhalers.  In a December 1998 VA record, the veteran was 
diagnosed with severe COPD with bronchial asthma, 
pneumoconiosis and wheezing.  In June 1999, it was noted that 
the veteran was still smoking, and was not interested in 
smoking cessation classes. 

In a March 2000 VA examination, it was noted that the veteran 
had been treated with inhalers and nebulization, but he was 
not on home oxygen.  He did not have a change in weight.  The 
veteran reported a history of shortness of breath that had 
progressively worsened except for the past several years 
since he got the nebulization machine.  He noted that when he 
has severe acute episodes of asthma he needs bedrest, 
although he never had been hospitalized.  He reported 
shortness of breath daily.  In October 2000, the veteran had 
cut down on smoking to one-half a pack a day.  He was on 
Serevent, Singulaire, Flovent, and a nebulizer.  He had a 
chronic cough, and limitation of activity secondary to his 
breathing.  

In January 2001, the veteran was assessed as having severe 
hyperactive airway disease.  He was on Flovent, which the 
doctor had increased.  The examiner discouraged the veteran 
from using bronchodilators excessively, as their 
effectiveness would decrease.   The examiner indicated that 
the "next step would be to try him on oral steroids on a 
chronic basis, which I would be reluctant to do."  In April 
2001, the veteran was started on Claritin, with the 
presumption that some of his symptoms may be due to 
allergies.  An August 2001 VA record indicates that the 
veteran had taken himself off prednisone.  He was assessed 
with asthma, as well as sinusitis, which the examiner 
indicated could be exacerbating his asthma.  The veteran was 
on nasal steroid inhalers and antihistamine.  The examiner 
indicated that if the veteran did not improve, he would 
consider antibiotic therapy.  

In short, the medical evidence of record reflects severe 
symptoms manifested by dyspnea and use of inhalers and other 
medications.  However, the evidence does not reflect evidence 
of pronounced symptoms, frequent asthma attacks with severe 
dyspnea on slight exertion, and marked weight loss or other 
severe impairment, such that a higher rating is warranted 
under the former version of Diagnostic Code 6602.  The Board 
notes that the veteran appears to have numerous respiratory 
disorders, including sinusitis and severe hyperactive airway 
disease.  As the examining physicians do not specifically 
separate the symptoms related to the veteran's service-
connected disability from those related to other nonservice-
connected disorders, the Board has evaluated the veteran's 
overall disability picture, as pertains to his COPD with 
bronchial asthma.  The veteran clearly manifests severe 
symptoms, including marked dyspnea on exertion, an inability 
to exercise due to breathing difficulty, and the use of 
inhalers.  However, these symptoms are adequately 
contemplated in the current 60 percent rating, and the 
veteran's symptoms are not so pronounced that a higher rating 
is warranted. 

In summary, the Board finds that the evidence, as noted 
above, supports no more than the currently assigned 60 
percent rating for COPD with bronchial asthma under both the 
former and current versions of Diagnostic Code 6602.  The 
Board acknowledges the veteran's subjective complaints 
regarding difficulty breathing, and finds that his complaints 
are contemplated in the currently assigned 60 percent rating.  
The medical evidence simply does not support a higher rating, 
for reasons discussed above. 

The above analysis evaluates the veteran's COPD with 
bronchial asthma under the rating criteria for evaluating 
asthma.  The Board has also considered whether another 
diagnostic code provision allows for a higher rating.  
Particularly, the Board has considered the applicability of 
Diagnostic Code 6604, which sets forth the criteria for 
evaluating COPD.  The current version of Diagnostic Code 6604 
has similar requirements as Diagnostic Code 6602 for 
assigning a 100 percent rating, in terms of the FEV-1 and 
FEV-1/FVC findings.  However, the veteran's PFTs do not 
warrant a higher rating under Diagnostic Code 6604 based on 
PFTs.  A 100 percent rating under Diagnostic Code 6604 is 
also assigned for evidence of an associated heart disorder.  
In the present case, a March 2000 VA record indicates that 
the veteran has no acute cardiopulmonary disease.  The heart 
size is normal, and there is no congestive heart failure.  As 
such, there is no basis for a higher rating for COPD with 
bronchial asthma under Diagnostic Code 6604.  The former 
version of the rating criteria for evaluating respiratory 
disorders does not contain a specific provision for COPD.  
The Board has reviewed other potentially applicable 
diagnostic code provisions, but finds no basis to allow a 
more favorable rating.  See 38 C.F.R. § 4.97 (1996 & 2001).  

In reaching the foregoing determination the Board has 
considered the clinical manifestations of the veteran's COPD 
and bronchial asthma and its effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  In conclusion, the medical evidence, as 
previously discussed, is consistent with no more than a 60 
percent rating for COPD with bronchial asthma.  In reviewing 
the foregoing issue, the Board has been cognizant of the 
provisions of 38 U.S.C.A. § 5107(b).  However, there is not 
such a state of balance of the positive evidence with the 
negative evidence as to allow for a favorable determination. 

Further, the record does not reflect that the veteran's COPD 
with bronchial asthma caused marked interference with his 
employment or necessitated any recent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996).


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 60 percent for chronic 
obstructive pulmonary disease with bronchial asthma, is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

